EXHIBIT 10.1

AMENDMENT NO. 1 TO
THE PMI GROUP, INC.
2005 OFFICER DEFERRED COMPENSATION PLAN
(September 19, 2007 Restatement)

THE PMI GROUP, INC., having adopted The PMI Group, Inc. 2005 Officer Deferred
Compensation Plan (the “Plan”) effective as of January 1, 2005, and having
amended and restated the Plan effective as of September 19, 2007, hereby amends
the restated Plan as follows:

1. The first sentence of Section 3.7 is amended by deleting the phrase
“Section 3.5 and/or Section 3.6” therefrom and substituting the phrase
“Sections 3.5, 3.6 and/or 3.9 (as applicable)” therefor.

          2.   A new Section 3.9 is added immediately after Section 3.8 to read
as follows:
 
  “3.9   Special Payment Elections in 2008.

3.9.1 Election Requirements. In accordance with the transition relief provided
in Internal Revenue Service (“IRS”) Notice 2006-79, as modified by IRS Notice
2007-86, and notwithstanding any contrary Plan provision, a Participant may
change his or her election(s) under Sections 3.5, 3.6 and/or 3.7 (as applicable)
for amounts credited to the Participant’s Account(s) with respect to the 2005
through 2008 Plan Years, and make new election(s) regarding the form and/or time
of payment for the amounts credited to each such Account in accordance with the
following requirements:

(a)  General. The Participant shall make such new election (the “New Election”)
by submitting a properly completed election form to the Committee, in the form
prescribed by the Committee, on or before the deadline established by the
Committee, which in no event may be later than December 31, 2008.

(b) Form of Payment. Subject to Sections 5 and 9.4, the Participant shall
indicate on his or her New Election the form of payment for the Account. The
Participant may elect either (i) a single lump sum cash payment, or (ii) a fixed
number of substantially equal annual cash installment payments (not to exceed
ten (10)), as specified in the New Election. However, any vested Company
Contributions that are credited to the Account shall be paid in the form of
whole Shares (with the balance, if any, in cash), payable on the Payment Date
that immediately follows the end of the term of deferral elected by the
Participant pursuant to his or her New Election, provided that if the
Participant receives installments, the Shares shall be paid with the first such
installment.

(c) Term of Deferral. Subject to Sections 5 and 9.4, the Participant shall
indicate on his or her New Election the time of payment for the Account. The
Participant may elect a term of deferral equal to any whole number of months or
such other period specified in the New Election; provided, however, that the New
Election may apply only to amounts that would not otherwise be payable to the
Participant (or his or her Beneficiary) in 2008 and may not cause an amount to
be paid to the Participant (or his or her Beneficiary) in 2008 that would not
otherwise be payable in 2008.

(d) Irrevocability. Any election under this Section 3.9 shall be irrevocable,
except to the limited extent provided in Section 3.7.

3.9.2 Effect of New Election. Any election under this Section 3.9 shall not be
treated as a change in the time or form of payment or an acceleration of a
payment under Section 409A of the Code.”

3. The first sentence of Section 5.1 is amended in its entirety to read as
follows:

“Subject to the other provisions of this Section 5, a distribution of the vested
balance credited to a Participant’s Account shall be made or commenced on the
Payment Date that immediately follows the end of the term(s) of deferral elected
by the Participant under Section 3.6, 3.7 or 3.9 (as applicable) or as soon as
administratively practicable thereafter, and in the form elected by the
Participant under Section 3.5, 3.7 or 3.9 (as applicable), in accordance with
the following rules.”

4. This Amendment No. 1 to the restated Plan will be effective as of
February 20, 2008.

IN WITNESS WHEREOF, The PMI Group, Inc., by its duly authorized officer, has
executed this Amendment No. 1 to the restated Plan as of the date specified
below.

THE PMI GROUP, INC.

     
Date: February 25, 2008
  By /s/ Charles Broom
 
   
 
  Charles Broom
Senior Vice President, Human Resources

